Case 8:19-cv-02523-TPB-AAS Document 72 Filed 09/11/20 Page 1 of 2 PageID 420




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA

   STEWART ABRAMSON, on behalf of                       :
   himself and others similarly situated,               : No. 8:19-cv-02523-TPB-AAS
                                                        :
          Plaintiff,                                    :
                                                        :
   v.                                                   : PLAINTIFF’S RESPONSE IN
                                                        : OPPOSITION TO DEFENDANT
   FEDERAL INSURANCE COMPANY,                           : XENCALL’S MOTION FOR
   0995316 B.C. LTD. D/B/A XENCALL and                  : ENLARGEMENT OF TIME
   BAY AREA HEALTH, LLC,                                :
                                                        :
          Defendants.                                   :
                                                        :
                                                    /

         Defendant 0995316 B.C. LTD. d/b/a XenCall’s motion for extension of time and

  request that the Court require a second Rule 26(f) conference should be denied. The parties

  are not required to conduct a second Rule 26(f) conference when another party later appears

  or is added after a Rule 26(f) conference has been held. On January 8, 2020, a Rule 26

  conference was properly held between Plaintiff and Defendants Federal Insurance Company

  and Bay Area Health. A scheduling order was entered in this action on February 4, 2020.

  After moving for leave and leave being granted, XenCall was added as a Defendant in this

  action on April 22, 2020. XenCall was thereafter properly served with discovery on April

  29, 2020. Moreover, as acknowledged in XenCall’s Motion, XenCall was aware of this

  litigation and the discovery Plaintiff sought from it prior to being added as a party.

         A second Rule 26(f) conference is not required pursuant to the Fed. R. Civ. P. and

  should not be required by this Court. Moreover, XenCall’s Motion makes clear that it seeks a

  second Rule 26 conference and/or 30-day extension so that it can defer responding to
Case 8:19-cv-02523-TPB-AAS Document 72 Filed 09/11/20 Page 2 of 2 PageID 421




  discovery until it files a motion to dismiss and motion to stay discovery pending

  determination of that motion. As its Motion makes clear, XenCall has no intention of

  responding to discovery in this action. XenCall’s should not be permitted to avoid its

  discovery obligations, and its Motion should be denied.



  Dated: September 11, 2020                 /s/ Avi R. Kaufman
                                            Avi R. Kaufman (Trial Counsel)
                                            Florida State Bar # 84382
                                            Kaufman P.A.
                                            400 NW 26th Street
                                            Miami, FL 33127
                                            Telephone: (305) 469-5881
                                            Email: kaufman@kaufmanpa.com

                                            Attorney for Plaintiff

                                CERTIFICATE OF SERVICE
         I, hereby certify that on September 11, 2020, I filed the foregoing with the Court’s

  CM/ECF system, which served the same on the counsel of record.


                                            /s/ Avi R. Kaufman
                                            Avi R. Kaufman




                                                  2
